DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita (Patent document WO 2017/002610 A1) in view of Kubo et al. (PG Pub. No. US 2008/0105383 A1).
Regarding claim 1, Hayashishita teaches a component manufacturing method for manufacturing any component selected from a semiconductor component and an electronic component (technical field: electronic components), the component manufacturing method comprising: 
a holding tool forming step (page 8 lines 10-11 and fig. 2: protective member forming step R1 forms holding tool 15) of forming a holding tool for holding a precursor to be processed into the component (page 8 line 12 & fig. 3: wafer 20 held by 15), 
a holding step of holding the precursor on a holding film of the obtained holding tool (p. 2 line 46 & figs. 3-5 among others: 20 held on film 1 in holding tool 15),
a chucking step of, after the holding step, chucking the holding film on which the precursor is held or the divided components divided from the precursor are held, to a surface of the chuck table (page 9 lines 27-31: the semiconductor component 21 is evaluated in the state where the film 1 for manufacturing a semiconductor component is fixed to the frame 7 of the protection member 15 and the back surface of the semiconductor component 21 is adhered to the adhesive material layer 12. In the case of providing, a jig such as a vacuum chuck table (not shown) and a stopper 91 is arranged inside the frame body 7), from a base layer side (fig. 6).  Hayashishita further teaches picking up divided components from the precursor (page 12 lines 4-5 & fig. 8: the pushed up electronic component 21′ picked up by a pickup device 93),
wherein the holding tool includes: 
	a frame body (page 3 line 36: 7) having an opening (page 3 line 43: 71); and 
	a holding film (page 2 line 51: component manufacturing film 1) placed on the frame body so as to cover the opening (fig. 2: 1 placed on 7 to cover opening 71), the holding tool forming step is a step of placing the holding film on the frame body while stretching the holding film in at least three different directions or in all directions to the frame body (figs. 2, 4: step R1 and/or step R3 includes stretching 1 into a flat shape in all lateral directions while placing on 7), the holding film includes: 
	a base layer (page 2 line 51: 11); and 
	a holding layer (page 1 line 51 through page 2 line 1: adhesive layer 12) disposed on a first surface side of the base layer (fig. 1: 12 placed on surface of 11), a ratio RE1 (= E'(160)/E'(-40)) of an elastic modulus E'(160) of the base layer at 160˚C to an elastic modulus E'(-40) of the base layer at -40˚C is in a range of 0.01 ≤ RE1, and the elastic modulus E'(-40) is in a range from 10 MPa to 1000 MPa (page 3 lines 5-7).
Hayashishita further teaches expanding the holding film to separate components divided from the precursor (p. 10 lines 30-32 & fig. 7: film 1 expanded to separate components 21 divided from wafer 20).
Hayashishita does not teach the chuck table is heated, or the ratio RE1 is a ratio of an elastic modulus E'(100) of the base layer at 100˚C to an elastic modulus E'(25) of the base layer at 25˚C is 0.2 ≤ RE1 ≤ 1, and the elastic modulus E'(25) is in a range from 35 MPa to 1500 MPa.
However, Hayashishita does teach the film is configured for use in a manufacturing step in a temperature range of 0 °C or lower or 100 °C or higher (page 3 lines 16-19).  
Accordingly, it would have been obvious to configure the holding film to further include an elastic modulus E'(100) of the base layer at 100 °C to an elastic modulus E'(25) of the base layer at 25 °C, so that the flexibility of the semiconductor component manufacturing film can be maintained (page 3 lines 33-34).    
Furthermore, the Examiner notes that the ranges recited in claim 1 overlap those disclosed by Hayashishita.  For example, the claimed temperature range of 25 ˚C to 100 ˚C lies inside the range of -40 ˚C to 160 ˚C, the claimed elastic modulus ratio range of 0.2 ≤ RE1 ≤ 1 lies inside the range of 0.01 ≤ RE1, and the claimed elastic modulus range of 35 MPa to 1500 MPa overlaps the range of 10 MPa to 1000 MPa.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hayashishita as modified above does not teach the chuck table is heated.
Kubo teaches a component manufacturing method, including 
a holding tool forming step (fig. 1: frame F, similar to frame 7 of Hayashishita, placed on sheet S, similar to film 1 of Hayashishita), 
a holding step of holding a precursor on a holding film of the obtained holding tool (fig. 1: wafer W, similar to 20 of Hayashishita, held on sheet S), 
a chucking step of, after the holding step, chucking the holding film on which the precursor is held or the divided components divided from the precursor are held, to a surface of the chuck table that is heated (¶ 0090 & fig. 1: wafer W cut into individual chips T by dicing and placed on the heating stage 21, which is heated), and
a step of expanding the holding film to separate components divided from the precursor (¶ 0090 & fig. 1: sheet S is heated and stretched to increase spacings between chips T divided from wafer W, similar to the expanding step of Hayashishita).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the chucking step of Hayashishita with the heated stage of Kubo, as a means to heat the holding film to increase spacings between the chips, preventing edges of adjacent chips from coming into contact with each other to avoid chipping or microcracks in the edges (Kubo, ¶ 0090-0091).

Regarding claim 6, Hayashishita in view of Kubo teaches the component manufacturing method according to claim 1, further comprising: 
a dividing step of, after the holding step, dividing the precursor while holding the precursor on the holding film to obtain divided components (Hayashishita, page 8 lines 25-27 & fig. 5: singulation step R4 (see FIG. 5) is a step of obtaining the semiconductor component 21 by dicing the semiconductor wafer having the back surface of the semiconductor component manufacturing film 1 attached thereto).

Regarding claim 8, Hayashishita in view of Kubo teaches the component manufacturing method according to claim 1, further comprising: 
a pickup step (Hayashishita, page 8 line 2: pickup step R7) of, in a case where the divided components are held on the holding film after the chucking step, pushing some of the divided components from the base layer side toward the holding layer side to further stretch the holding film (Hayashishita, page 8 lines 33-35 & fig. 8: the pick-up process R7 is picked up by the push-up member 92 from the base layer 11 side of the semiconductor component manufacturing film 1), and picking up the divided components thus pushed while separating the divided components from the remaining divided components (Hayashishita, page 12 lines 4-5 & fig. 8: the pushed up electronic component 21′ picked up by a pickup device 93).

Regarding claim 9, Hayashishita in view of Kubo teaches a holding film for use in manufacturing any component selected from a semiconductor component and an electronic component (technical field: electronic components), the component manufacturing method comprising: 
a holding tool forming step (page 8 lines 10-11 and fig. 2: protective member forming step R1 forms holding tool 15) of forming a holding tool for holding a precursor to be processed into the component (page 8 line 12 & fig. 3: wafer 20 held by 15), 
a holding step of holding the precursor on a holding film of the obtained holding tool (p. 2 line 46 & figs. 3-5 among others: 20 held on film 1 in holding tool 15),
a chucking step of, after the holding step, chucking the holding film on which the precursor is held or the divided components divided from the precursor are held, to a surface of the chuck table (page 9 lines 27-31: the semiconductor component 21 is evaluated in the state where the film 1 for manufacturing a semiconductor component is fixed to the frame 7 of the protection member 15 and the back surface of the semiconductor component 21 is adhered to the adhesive material layer 12. In the case of providing, a jig such as a vacuum chuck table (not shown) and a stopper 91 is arranged inside the frame body 7), from a base layer side (fig. 6).  Hayashishita further teaches picking up divided components from the precursor (page 12 lines 4-5 & fig. 8: the pushed up electronic component 21′ picked up by a pickup device 93),
wherein the holding tool includes: 
	a frame body (page 3 line 36: 7) having an opening (page 3 line 43: 71); and 
	a holding film (page 2 line 51: component manufacturing film 1) placed on the frame body so as to cover the opening (fig. 2: 1 placed on 7 to cover opening 71), the holding tool forming step is a step of placing the holding film on the frame body while stretching the holding film in at least three different directions or in all directions to the frame body (figs. 2, 4: step R1 and/or step R3 includes stretching 1 into a flat shape in all lateral directions while placing on 7), the holding film comprising: 
	a base layer (page 2 line 51: 11); and 
	a holding layer (page 1 line 51 through page 2 line 1: adhesive layer 12) disposed on a first surface side of the base layer (fig. 1: 12 placed on surface of 11), a ratio RE1 (= E'(160)/E'(-40)) of an elastic modulus E'(160) of the base layer at 160˚C to an elastic modulus E'(-40) of the base layer at -40˚C is in a range of 0.01 ≤ RE1, and the elastic modulus E'(-40) is in a range from 10 MPa to 1000 MPa (page 3 lines 5-7).
wherein a ratio RE1 (= E'(100)/E'(25)) of an elastic modulus E'(100) of the base layer at 100 ˚C to an elastic modulus E'(25) of the base layer at 25 ˚C is in a range of 0.2 ≤ RE1 ≤ 1, and the elastic modulus E'(25) is in a range from 35 MPa to 1500 MPa (see the rejection of claim 1 above).
Hayashishita further teaches the holding film is configured to expand to separate components divided from the precursor (p. 10 lines 30-32 & fig. 7: film 1 expanded to separate components 21 divided from wafer 20), and is suitable for use in a manufacturing step in a temperature range of 0 °C or lower or 100 °C or higher (page 3 lines 16-19).
Hayashishita does not teach the film is configured for use with a heated chuck table, or the ratio RE1 is a ratio of an elastic modulus E'(100) of the base layer at 100˚C to an elastic modulus E'(25) of the base layer at 25˚C is 0.2 ≤ RE1 ≤ 1, and the elastic modulus E'(25) is in a range from 35 MPa to 1500 MPa.
It would have been obvious to configure the holding film to further include an elastic modulus E'(100) of the base layer at 100 °C to an elastic modulus E'(25) of the base layer at 25 °C, so that the flexibility of the semiconductor component manufacturing film can be maintained (page 3 lines 33-34).    
Furthermore, the Examiner notes that the ranges recited in claim 1 overlap those disclosed by Hayashishita.  For example, the claimed temperature range of 25 ˚C to 100 ˚C lies inside the range of -40 ˚C to 160 ˚C, the claimed elastic modulus ratio range of 0.2 ≤ RE1 ≤ 1 lies inside the range of 0.01 ≤ RE1, and the claimed elastic modulus range of 35 MPa to 1500 MPa overlaps the range of 10 MPa to 1000 MPa.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hayashishita as modified above does not teach the film is configured for use with a heated chuck table.
Kubo teaches a component manufacturing method, including 
a holding tool forming step (fig. 1: frame F, similar to frame 7 of Hayashishita, placed on sheet S, similar to film 1 of Hayashishita), 
a holding step of holding a precursor on a holding film of the obtained holding tool (fig. 1: wafer W, similar to 20 of Hayashishita, held on sheet S), 
a chucking step of, after the holding step, chucking the holding film on which the precursor is held or the divided components divided from the precursor are held, to a surface of the chuck table that is heated (¶ 0090 & fig. 1: wafer W cut into individual chips T by dicing and placed on the heating stage 21, which is heated), and
a step of expanding the holding film to separate components divided from the precursor (¶ 0090 & fig. 1: sheet S is heated and stretched to increase spacings between chips T divided from wafer W, similar to the expanding step of Hayashishita).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the film of Hayashishita for use with the heated stage of Kubo, as a means to heat the holding film to increase spacings between the chips, preventing edges of adjacent chips from coming into contact with each other to avoid chipping or microcracks in the edges (Kubo, ¶¶ 0090-0091).

Regarding claim 11, Hayashishita in view of Kubo teaches the holding film according to claim 9, wherein the base layer contains at least one of a thermoplastic polyester-based elastomer, a thermoplastic polyamide-based elastomer, or polybutylene terephthalate (Hayashishita, page 5 line 22: polyester-based thermoplastic elastomer).

Regarding claim 12, Hayashishita teaches a holding tool forming device for forming a holding tool that holds a precursor to be processed into any component selected from a semiconductor component and an electronic component, in processing the precursor into the component, the holding tool including: 
a frame body (page 3 line 36: 7) having an opening (page 3 line 43: 71); and 
a holding film (page 2 line 51: component manufacturing film 1) placed on the frame body so as to cover the opening (fig. 2: 1 placed on 7 to cover opening 71) while being stretched in at least three different directions or in all directions to the frame body (fig. 2: step R1 includes stretching 1 into a flat shape in all lateral directions while placing on 7), the holding film including: 
	a base layer (page 2 line 51: 11); and 
	a holding layer (page 1 line 51 through page 2 line 1: adhesive layer 12) disposed on a first surface side of the base layer (fig. 1: 12 placed on surface of 11), a ratio RE1 (= E'(160)/E'(-40)) of an elastic modulus E'(160) of the base layer at 160˚C to an elastic modulus E'(-40) of the base layer at -40˚C is in a range of 0.01 ≤ RE1, and the elastic modulus E'(-40) is in a range from 10 MPa to 1000 MPa (page 3 lines 5-7), 
the holding tool forming device comprising: 
	a stretching mechanism (page 3 line 40 a jig such as a vacuum chuck table, not shown) that pushes a plain film for the holding film from the base layer side to bring about a stretched state (fig. 4: 1 pushed into a stretched state); 
	a fixing mechanism (page 3 line 40: stopper 91) that fixes the plain film to the frame body such that the stretched state is maintained (fig. 4: 91 at least temporarily maintains 1 in a stretched state); and 
	an isolating mechanism that isolates an unnecessary portion from the plain film to obtain the holding film (at least portion 12a, unnecessary for the mounting of precursor 20, isolated from central portion of 1).
Hayashishita does not teach the ratio RE1 is a ratio of an elastic modulus E'(100) of the base layer at 100˚C to an elastic modulus E'(25) of the base layer at 25˚C is 0.2 ≤ RE1 ≤ 1, and the elastic modulus E'(25) is in a range from 35 MPa to 1500 MPa.
However, Hayashishita does teach the film is configured for use in a manufacturing step in a temperature range of 0 °C or lower or 100 °C or higher (page 3 lines 16-19).  
Accordingly, it would have been obvious to configure the holding film to further include an elastic modulus E'(100) of the base layer at 100 °C to an elastic modulus E'(25) of the base layer at 25 °C, so that the flexibility of the semiconductor component manufacturing film can be maintained (page 3 lines 33-34).    
Furthermore, the Examiner notes that the ranges recited in claim 1 overlap those disclosed by Hayashishita.  For example, the claimed temperature range of 25 ˚C to 100 ˚C lies inside the range of -40 ˚C to 160 ˚C, the claimed elastic modulus ratio range of 0.2 ≤ RE1 ≤ 1 lies inside the range of 0.01 ≤ RE1, and the claimed elastic modulus range of 35 MPa to 1500 MPa overlaps the range of 10 MPa to 1000 MPa.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, Hayashishita teaches the component manufacturing method according to claim 12, wherein the stretching mechanism includes a push jig that pushes the plain film from the base layer side to stretch the plain film (fig. 4: 91 pushes 1 from side of 11).
Hayashishita does not teach the push jig to be brought into contact with the plain film has a substantially circular contact outer edge.
However, Hayashishita does teach the push jig is configured to not contact the frame body (page 3 lines 40-41) and further teaches the frame body has a circular shape (page 10 line 25).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the push jig to be brought into contact with the plain film has a substantially circular contact outer edge, as a means to optimize the stretched shape while avoiding contact to the frame body.
 
Regarding claim 14, Hayashishita teaches the holding tool forming device according to claim 13, wherein the contact outer edge of the push jig is subjected to low friction processing capable of reducing friction between the push jig and the plain film (fig. 4: 91 comprises properties suitable to allow for stretching of 1).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita in view of Kubo as applied to claim 1 above, and further in view of Shinoda et al. (PG Pub. No. US 2014/0295646 A1).
Regarding claim 2, Hayashishita in view of Kubo teaches the component manufacturing method according to claim 1, wherein the holding tool forming step includes: 
a stretching step of pushing a plain film for the holding film (1) from the base layer side to bring about a stretched state (Hayashishita, fig. 2: 1 stretched flat by pushing 1 from base layer side 11); 
a fixing step of fixing the plain film to the frame body such that the stretched state is maintained (Hayashishita, fig. 2: 1 fixed to 7 to maintain stretched flat shape).  
Hayashishita in view of Kubo further teaches the plain film comprises an unnecessary portion (Hayashishita, fig. 2: at least a portion of 1 is unnecessary for providing adhesion between 20 and 12, and between 20 and 7), that the frame body may be comprises of various shapes (Hayashishita, p. 10 lines 22-23: The general shape of the frame 7 is not limited, and can be appropriately formed as necessary. For example, a circle or a rectangle can be adopted), and singulated die are picked up from the holding tool (Hayashishita, fig. 8 & related text: die 21’ picked up from 1 in step R7).
Hayashishita in view of Kubo is silent to an isolating step of isolating an unnecessary portion from the plain film to obtain the holding film (fig. 2: Hayashishita is silent to a step of isolating unnecessary portions included in 1).
Shinoda teaches a component manufacturing method including stretching a plain film for a holding film (¶ 0040 & fig. 1: protective film forming layer 4, similar to 1 of Hayashishita, provided in a stretched state), a fixing step of fixing the plain film to a frame body such that the stretched state is maintained (¶ 0040 & fig. 1: 4 fixed to ring frame 5, similar to 7 of Hayashishita, by adhesive sheet 3 which maintains the stretched state), and an isolating step of isolating an unnecessary portion from the plain film (¶ 0139: a portion of protective film forming layer 4 is cutout to the same size as or a size larger than a workpiece, thereby removing a portion of 4 unnecessary to adhere the workpiece to the ring frame) to obtain the holding film (¶ 0139: the protective film forming layer according to the embodiment of FIG. 1 is obtained).  Shinoda teaches addition embodiments (fig. 2) where portions of adhesive sheet 3 are isolated (¶¶ 0148-0149: plain film portion 2 cut into ring shape, isolating portions of 3 unnecessary for adhering the workpiece from portions of 3 necessary for adhering the workpiece).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Hayashishita in view of Kubo with the isolation of Shinoda, as a means to facilitate the release and pickup of singulated die (Shinoda, ¶ 0168).
 
Regarding claim 4, Hayashishita in view of Kubo and Shinoda teaches the component manufacturing method according to claim 2, wherein the stretching step is a step of pushing the plain film from the base layer side with a push jig to stretch the plain film (Hayashishita, fig. 4: 91 pushes 1 from side of 11).
Hayashishita in view of Kubo and Shinoda does not teach the push jig to be brought into contact with the plain film has a substantially circular contact outer edge.
However, Hayashishita in view of Kubo and Shinoda does teach the push jig is configured to not contact the frame body (Hayashishita, page 3 lines 40-41) and further teaches the frame body has a circular shape (Hayashishita, page 10 line 25).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the push jig of Hayashishita in view of Kubo and Shinoda to be brought into contact with the plain film has a substantially circular contact outer edge, as a means to optimize the stretched shape while avoiding contact to the frame body.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita in view of Kubo as applied to claim 1 above, and further in view of Iwanaga et al. (PG Pub. No. US 2015/0348821 A1)
Regarding claim 3, Hayashishita in view of Kubo teaches the component manufacturing method according to claim 1, wherein the holding tool forming step is a step of placing the holding film on the frame body (Hayashishita, fig. 2: 1 placed on 7).  Hayashishita in view of Kubo further teaches the holding film comprises polyethylene (Hayashishita, page 5 line 48) and is configured to maintain flexibility (Hayashishita, page 9 lines 42-43).
Hayashishita in view of Kubo does not teach that stretch ratios measured in three different conformal radial directions with a center of the opening defined as a base point take an average value of 0.3% or more.
Iwanaga teaches a holding film comprising polyethylene (¶¶ 0105-0106: 3, similar to 1 of Hayashishita), wherein the holding film includes stretch ratios in radial directions with a center of the opening defined as a base point take an average value of 0.3% or more (¶ 0115: expansion ratio…determined along a line passing through the center of the dicing tape, preferably be set to at least 1.0%).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the holding film of Hayashishita in view of Kubo with the stretch ratio property of Iwanaga, as a means to improving the divisibility of the die bonding film (Iwanaga, ¶ 0090), and/or improving the handling properties of the precursor (Iwanaga, ¶0073).
Since Iwanaga teaches the stretching property of the handling film is determined in an arbitrary direction, including at least MD and TD directions, the limitation of “three different conformal radial directions” is implicitly met.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita in view of Kubo as applied to claim 9 above, and further in view of Aoyama et al. (PG Pub. No. US 2015/0017374 A1).
Regarding claim 10, Hayashishita in view of Kubo teaches the holding film according to claim 9, comprising a base layer (Hayashishita, 11).
Hayashishita in view of Kubo is silent to wherein the base layer has a linear thermal expansion coefficient of 100 ppm/K or more.
Aoyama teaches precursor processing film (¶ 0004: 50, similar to holding film of Hayashishita) including a base layer (¶ 0004, 0083: 53, similar to 11 of Hayashishita) with a linear thermal expansion coefficient of 100 ppm/K or more (¶ 0087).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the base layer of Hayashishita in view of Kubo with the linear thermal expansion coefficient of Aoyama, as a means to suppress void formation and reduce the occurrence of defective attachment to a semiconductor wafer (Aoyama, ¶ 0014).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita in view of Kubo and Shinoda.
Regarding claim 15, Hayashishita teaches a component manufacturing method for manufacturing any component selected from a semiconductor component and an electronic component (technical field: electronic components), the component manufacturing method comprising: 
a holding tool forming step (page 8 lines 10-11 and fig. 2: protective member forming step R1 forms holding tool 15) of forming a holding tool for holding a precursor to be processed into the component (page 8 line 12 & fig. 3: wafer 20 held by 15), 
a holding step of holding the precursor on a holding film of the obtained holding tool (p. 2 line 46 & figs. 3-5 among others: 20 held on film 1 in holding tool 15),
a chucking step of, after the holding step, chucking the holding film on which the precursor is held or the divided components divided from the precursor are held, to a surface of the chuck table (page 9 lines 27-31: the semiconductor component 21 is evaluated in the state where the film 1 for manufacturing a semiconductor component is fixed to the frame 7 of the protection member 15 and the back surface of the semiconductor component 21 is adhered to the adhesive material layer 12. In the case of providing, a jig such as a vacuum chuck table (not shown) and a stopper 91 is arranged inside the frame body 7), from a base layer side (fig. 6).  Hayashishita further teaches picking up divided components from the precursor (page 12 lines 4-5 & fig. 8: the pushed up electronic component 21′ picked up by a pickup device 93),
wherein the holding tool includes: 
	a frame body (page 3 line 36: 7) having an opening (page 3 line 43: 71); and 
	a holding film (page 2 line 51: component manufacturing film 1) placed on the frame body so as to cover the opening (fig. 2: 1 placed on 7 to cover opening 71), the holding tool forming step is a step of placing the holding film on the frame body while stretching the holding film in at least three different directions or in all directions to the frame body (figs. 2, 4: step R1 and/or step R3 includes stretching 1 into a flat shape in all lateral directions while placing on 7), the holding film includes: 
	a base layer (page 2 line 51: 11); and 
	a holding layer (page 1 line 51 through page 2 line 1: adhesive layer 12) disposed on a first surface side of the base layer (fig. 1: 12 placed on surface of 11), a ratio RE1 (= E'(160)/E'(-40)) of an elastic modulus E'(160) of the base layer at 160˚C to an elastic modulus E'(-40) of the base layer at -40˚C is in a range of 0.01 ≤ RE1, and the elastic modulus E'(-40) is in a range from 10 MPa to 1000 MPa (page 3 lines 5-7).
Hayashishita further teaches expanding the holding film to separate components divided from the precursor (p. 10 lines 30-32 & fig. 7: film 1 expanded to separate components 21 divided from wafer 20), the plain film comprises an unnecessary portion (fig. 2: at least a portion of 1 is unnecessary for providing adhesion between 20 and 12, and between 20 and 7), that the frame body may be comprises of various shapes (p. 10 lines 22-23: The general shape of the frame 7 is not limited, and can be appropriately formed as necessary. For example, a circle or a rectangle can be adopted), and singulated die are picked up from the holding tool (fig. 8 & related text: die 21’ picked up from 1 in step R7).
Hayashishita does not teach the chuck table is heated, or the ratio RE1 is a ratio of an elastic modulus E'(100) of the base layer at 100˚C to an elastic modulus E'(25) of the base layer at 25˚C is 0.2 ≤ RE1 ≤ 1, and the elastic modulus E'(25) is in a range from 35 MPa to 1500 MPa.
However, Hayashishita does teach the film is configured for use in a manufacturing step in a temperature range of 0 °C or lower or 100 °C or higher (page 3 lines 16-19).  
Accordingly, it would have been obvious to configure the holding film to further include an elastic modulus E'(100) of the base layer at 100 °C to an elastic modulus E'(25) of the base layer at 25 °C, so that the flexibility of the semiconductor component manufacturing film can be maintained (page 3 lines 33-34).    
Furthermore, the Examiner notes that the ranges recited in claim 1 overlap those disclosed by Hayashishita.  For example, the claimed temperature range of 25 ˚C to 100 ˚C lies inside the range of -40 ˚C to 160 ˚C, the claimed elastic modulus ratio range of 0.2 ≤ RE1 ≤ 1 lies inside the range of 0.01 ≤ RE1, and the claimed elastic modulus range of 35 MPa to 1500 MPa overlaps the range of 10 MPa to 1000 MPa.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hayashishita as modified above does not teach the chuck table is heated.
Kubo teaches a component manufacturing method, including 
a holding tool forming step (fig. 1: frame F, similar to frame 7 of Hayashishita, placed on sheet S, similar to film 1 of Hayashishita), 
a holding step of holding a precursor on a holding film of the obtained holding tool (fig. 1: wafer W, similar to 20 of Hayashishita, held on sheet S), 
a chucking step of, after the holding step, chucking the holding film on which the precursor is held or the divided components divided from the precursor are held, to a surface of the chuck table that is heated (¶ 0090 & fig. 1: wafer W cut into individual chips T by dicing and placed on the heating stage 21, which is heated), and
a step of expanding the holding film to separate components divided from the precursor (¶ 0090 & fig. 1: sheet S is heated and stretched to increase spacings between chips T divided from wafer W, similar to the expanding step of Hayashishita).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the chucking step of Hayashishita with the heated stage of Kubo, as a means to heat the holding film to increase spacings between the chips, preventing edges of adjacent chips from coming into contact with each other to avoid chipping or microcracks in the edges (Kubo, ¶ 0090-0091).
Hayashishita in view of Kubo is silent to an isolating step of isolating an unnecessary portion from the plain film to obtain the holding film (fig. 2: Hayashishita is silent to a step of isolating unnecessary portions included in 1).
Shinoda teaches a component manufacturing method including stretching a plain film for a holding film (¶ 0040 & fig. 1: protective film forming layer 4, similar to 1 of Hayashishita, provided in a stretched state), a fixing step of fixing the plain film to a frame body such that the stretched state is maintained (¶ 0040 & fig. 1: 4 fixed to ring frame 5, similar to 7 of Hayashishita, by adhesive sheet 3 which maintains the stretched state), and an isolating step of isolating an unnecessary portion from the plain film (¶ 0139: a portion of protective film forming layer 4 is cutout to the same size as or a size larger than a workpiece, thereby removing a portion of 4 unnecessary to adhere the workpiece to the ring frame) to obtain the holding film (¶ 0139: the protective film forming layer according to the embodiment of FIG. 1 is obtained).  Shinoda teaches addition embodiments (fig. 2) where portions of adhesive sheet 3 are isolated (¶¶ 0148-0149: plain film portion 2 cut into ring shape, isolating portions of 3 unnecessary for adhering the workpiece from portions of 3 necessary for adhering the workpiece).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Hayashishita in view of Kubo with the isolation of Shinoda, as a means to facilitate the release and pickup of singulated die (Shinoda, ¶ 0168).

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding the Applicant’s argument stating:
“Fig. 2 of Hayashishita, which is relied upon by the Examiner, depicts a holding film that is not holding parts before it is chucked onto the chuck table, however, the film is not stretched. The film is drawn flat for convenience. In other words, Fig. 2 does not necessarily mean that the holding film is stretched. Even if a film is in a relax state actually, it may be described as flat shape in drawing”
The Examiner respectfully disagrees.  As noted by the Applicant. Fig. 2 of Hayashishita depicts holding film 1 in a flat state.  The term “stretched” recited in claim 1 is not limited in the manner or degree of stretching.  
The plain meaning of the term “stretch”, as defined by Mirriam-Webster, includes pulling taught, such as a canvas stretched on a frame, to become extended without breaking, and an extent in length or area, such as a stretch of road.  These definitions can be applied in the field of semiconductor manufacturing, particularly as it pertains to applying a film to a frame structure.
 For example, Komiyama (PG Pub. No. US 2012/0012658 A1) discloses a film (RFID label 1) in a stretched and flattened state (¶ 0071 & fig. 4).  Similarly, Kassir et al. (PG Pub. No. US 2003/0211813 A1) teaches a material layer disposed in a stretched state by a ring frame (¶¶ 0027, 0040 & figs. 1-3: 22 stretched in a flat state by ring frame 24).  Another prior art reference to Kurita (PG Pub. No. US 2016/0126218 A1) teaches an adhesive sheet 3 (corresponding to 1 of Hayashishita) is stretched within a frame of an annular flat ring 4 (corresponding to 7 of Hayashishita) and fixed to the flat ring 4 (¶ 0108 & fig. 7A).  
Therefore, the broadest reasonable interpretation of the term “stretched” includes flat shapes.  In this context, film 1 of Hayashishita, depicted in a flat state, meets the broadest reasonable interpretation of “stretched”, as it is extended in a flat shape on a length or area of frame 7.
The Applicant’s arguments appear to require that a stretched film includes an expanded dimension, or minimum amount of tensile force.  However, the claims do not require such features, and therefore these features have not been given patentable weight.
The Applicant’s remaining remarks include similar arguments regarding independent claims 9, 12 and 15.  These arguments are not persuasive for the reasons above.
Since the Applicant’s arguments are not persuasive, the rejections of claims 1-4, 6 and 8-14 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894